                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    SCOTT JOHNSON,                                     Case No. 19-cv-02723-SVK
                                   8                   Plaintiff,
                                                                                           ORDER EXTENDING DEADLINE TO
                                   9            v.                                         FILE DISMISSAL
                                  10    CELIA BRACAMONTES, et al.,                         Re: Dkt. No. 24
                                  11                   Defendants.

                                  12          On March 13, 2020, the Parties filed a joint stipulation to extend the deadline by which to
Northern District of California
 United States District Court




                                  13   file a dismissal from March 17, 2020 to April 16, 2020. Dkt. 24. The Parties have provided only
                                  14   boilerplate language in requesting a continuance, without providing any specific, reasonable bases
                                  15   for the extension. Accordingly, this one-time-only extension shall be limited to seven (7) days.
                                  16   The Parties are to file a stipulation of dismissal by March 24, 2020. If a dismissal is not filed by
                                  17   March 24, 2020, the parties will be required to attend the order to show cause hearing on March
                                  18   31, 2020 at 10:00 a.m.
                                  19          SO ORDERED.
                                  20   Dated: March 13, 2020
                                  21

                                  22
                                                                                                    SUSAN VAN KEULEN
                                  23                                                                United States Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
